PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments addressed to the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“RESTRICTS LOWER COLUMBIA FISH HARVESTS TO MOST SELECTIVE MEANS AVAILABLE
“QUESTION: Shall state law restrict lower Columbia River fishing to most selective means available, to allow release of nontargeted fish unharmed?
“SUMMARY: Act sets policy to harvest fish in lower Columbia River by most selective means available. Harvest between Columbia mouth and Bonneville Dam must be by most selective methods, to allow nontarget fish to be returned to water unharmed. State must prepare management plans for species affected by harvest, oppose some Columbia River gillnetting. Plan goals are to protect native species, genetic diversity of those species. State may sell salmon if numbers exceed goals, use proceeds to carry out Act. Act enforceable by lawsuits against state.”
Petitioner asserts that the Caption, Question, and Summary are deficient in several ways. We have considered his arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(1). ORS 250.085(4). Substantial compliance is all that the statute requires. Ibid.; Baker v. Keisling, 312 Or 8, 815 P2d 698 (1991).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).